                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:17-CV-00010-MOC-DSC


 JOHN DOE,                                        )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                ORDER
                                                  )
 ATRICURE INC. et. al.,                           )
                                                  )
                 Defendants.                      )




       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Ross Brooks and Sally Blinken]” (documents ##46 and 47) filed July 13, 2021.

For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.                       Signed: July 14, 2021
